DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered, but they are not fully persuasive. The updated 35 USC § 101 rejection of claims 1-20 are applied in light of Applicant's amendments.  
The Applicant argues that “Under Revised Step 2A, Amended Independent Claims 1 and 11 Integrate the Ideas into a Practical Application…Under Step 2B, Amended Independent Claims 1 and 11 Recite an Inventive Concept by Adding Specific Limitations that Are Not Well-Understood, Routine, or Conventional Activity in the Field.” (Remarks 02/24/2021)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting mathematical relationships, mathematical formulas or equations, mathematical calculations, which falls into “Mathematical Concepts” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mathematical concepts grouping. Thus, the claim recites a mathematical concepts for performing certain methods of organizing human activity. 
The claimed subject matter is merely claims a method for calculating and analyzing (adjusting constraints) information regarding product/service prices.  Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (determining and modifying) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity using mathematics). The steps of calculating data, creating lists, and modifying pricing data can be performed by a human (pen and paper). The practice of calculating information and modifying constraints to meet criteria (arise to an acceptable solutions) can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitation (modifying ‘infeasible’ constraints to arise at a feasible solution) is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining, analyzing, and updating data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for product/service prices, and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding a service 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 11-20) and system (claims 1-10) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting mathematical relationships, mathematical formulas or equations, mathematical calculations, which falls into “Mathematical Concepts” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mathematical concepts grouping. Thus, the claim recites a mathematical concepts for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s), as set forth in exemplary claim 1, are:  receiving an optimization problem that comprises a constraint set; assigning priority values to constraints in the constraint set, the priority values indicating a relative importance of the constraints to one another; determining, based on the constraints of the constraint set, that the optimization problem is infeasible because no solution exists which satisfies all constraints in the constraint set, wherein the constraint set is an infeasible constraint set; in response to determining that the optimization problem is infeasible, generating a feasible constraint set such that constraint violations of the infeasible constraint set are minimized based on the priority values assigned to the constraints, wherein the infeasible constraint set comprises variant constraints for enforcing pricing bounds for two or more variants of products or services, and wherein generating the feasible constraint set comprises: creating an ordered price list of the two or more variants based on nominal prices associated with the two or more variants; modifying the variant constraints of the infeasible constraint set such that equality constraints are applied on adjacent variants of the ordered price list; and applying respective priority values for each of the variant constraints, as modified; executing an optimization procedure to identify a solution for the optimization problem using the feasible constraint set that was generated, wherein the solution comprises a revised ordered price list of the two or more variants of the 603110918.32Attorney Docket No. 4172US01/1761284.1024 products or services, and wherein executing the optimization procedure comprises: updating the prices of the two or more variants of for the products or services based on the respective priority values for each of the variant constraints, as modified; and changing at least one price of the two or more variants of the products or services to create a modification to the at least one price for the products or services based on the feasible constraint set; (Independent Claim 11 is directed to the method for performing the system of Claim 1, and thus the same rationale applies.) 
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a system comprising: one or more processors; and one or more non-transitory storage media storing computing instructions configured to run on the one or more processors and perform… and transmitting an output of the solution to be displayed on an interface of an electronic device (as recited in independent claim 1).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other 
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a system comprising: one or more processors ; and one or more non-transitory storage media storing computing instructions configured to run on the one or more processors and perform … and transmitting an output of the solution to be displayed on an interface of an electronic device (as recited in independent claim 1) 
 In addition, Applicant’s Specification (paragraph [0022]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  While the step of receiving…data//rules is part of the abstract idea because it is part of the data formatting within the abstract idea, even if considered as an additional element under Step 2B of the eligibility inquiry, this limitation amounts to pre-solution activity that adds nothing of significance to the claim, is well-understood, routine, and conventional activity in the art, which does not add significantly more to the claim. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the  OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). 
 The dependent claims (2-10 and 12-20) are directed to the same abstract idea(s) as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea(s) via additional details of the abstract idea(s). For example claims 2-10 “sequentially processing optimization sub-problems associated with the constraints included in the infeasible constraint set by incorporating slack variables to modify the constraints; wherein the constraints in the infeasible constraint set are processed in an order of decreasing priority values such that the constraints having higher priority values are processed before the constraints having lower priority values; wherein modifications to the constraints incorporated during processing of previous sub-problems are carried throughout future iterations; wherein the optimization problem comprises optimizing pricing information for the variants of the one or more products or services; the constraints of the infeasible constraint set are related to enforcing restrictions associated with at least two of the following: a minimum advertised price; a maximum advertised price; 602061151.43Attorney Docket No. 4172US01/1761284.1024 a manufacturer's suggested retail price; a variant price restriction for the products or services; a competitor price; or a pack size;  after executing the optimization procedure, transmitting a display of the modification of the at least one price…; wherein each of the constraints of the infeasible constraint set is a respective linear constraint or a respective sparse linear constraint; wherein one or more functions are configured to permit linear constraints and sparse linear constraints to be dynamically added or modified; and the one or more functions are further configured to receive: 602061151.44Attorney Docket No. 4172US01/1761284.1024 (i) a first input that comprises a list of coefficients associated with a linear constraint or a sparse linear constraint being added or modified; and (ii) a second input that specifies a priority value for the linear constraint or the sparse linear constraint being added or modified”
    PNG
    media_image1.png
    566
    580
    media_image1.png
    Greyscale
 without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Patent Examiner, Art Unit 3683